Mercure, J.P.
Appeal from a judgment of the County Court of Clinton County (Ryan, J.), rendered April 19, 2010, convicting defendant upon his plea of guilty of the crimes of criminal contempt in the first degree and stalking in the second degree.
Defendant pleaded guilty to criminal contempt in the first degree and stalking in the second degree. No specific sentence was promised as part of the plea agreement and County Court thereafter sentenced defendant, as a second felony offender, to concurrent terms of 2 to 4 years in prison, with the sentences to run consecutively to a sentence on a prior conviction. Defendant now appeals.
*1643We affirm. Defendant’s contention that his plea was not knowingly, intelligently and voluntarily entered is not preserved for our review in light of his failure to move to withdraw his plea or vacate the judgment of conviction (see People v Jenks, 69 AD3d 1120, 1121 [2010], lv denied 14 NY3d 841 [2010]; People v Gorrell, 63 AD3d 1381, 1381 [2009], lv denied 13 NY3d 744 [2009]). Moreover, the narrow exception to the preservation rule is inapplicable here, inasmuch as defendant did not make any statements during the plea allocution that cast significant doubt on his guilt or tended to negate a material element of the crimes (see People v Scribner, 77 AD3d 1022, 1023 [2010], lv denied 16 NY3d 746 [2011]; People v Dantzler, 63 AD3d 1376, 1377 [2009], lv denied 14 NY3d 799 [2010]). Defendant’s claim that he was denied the effective assistance of counsel is similarly unpreserved, and reversal in the interest of justice is unwarranted. Accordingly, County Court’s judgment is affirmed.
Rose, Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed.